UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4445


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RON TYRONE SOWELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00906-RBH-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ron Tyrone Sowell, Jr., pled guilty to carjacking, in

violation of 18 U.S.C. § 2119(1) (2012), and received a within-

Guidelines sentence of 115 months’ imprisonment.                          On appeal,

Sowell’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious issues for appeal but asking this court to consider

whether the district court fully complied with Fed. R. Crim. P.

11 in accepting Sowell’s guilty plea and whether the district

court adequately explained its reasons for the chosen sentence.

Sowell has filed a pro se supplemental brief challenging various

sentencing    enhancements.         The    Government         declined    to   file    a

response.    We affirm.

            Because Sowell did not move to withdraw his guilty

plea in the district court, the adequacy of the Rule 11 hearing

is reviewed for plain error only.                     United States v. Martinez,

277 F.3d 517, 524–26 (4th Cir. 2002).                         To demonstrate plain

error, a defendant must show: (1) there was error; (2) the error

was plain; and (3) the error affected his substantial rights.

United States v. Olano, 507 U.S. 725 (1993).                    In the guilty plea

context, a defendant meets his burden to establish that a plain

error affected his substantial rights by showing a reasonable

probability    that    he   would    not       have    pled    guilty    but   for   the

district     court’s    Rule    11     omissions.               United    States      v.

                                           2
Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).                            Our thorough

review    of    the    record    reveals      that    the    district       court      fully

complied with Rule 11 in conducting the guilty plea colloquy.

Thus, we       conclude   that    Sowell’s       guilty      plea   was     knowing     and

voluntary and supported by an independent basis in fact, and we

find no error in the district court’s acceptance of his guilty

plea.

               Next,   counsel    challenges         as    inadequate     the    district

court’s explanation of the sentence.                  We review any sentence for

reasonableness under a deferential abuse-of-discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                          A sentence is

procedurally       reasonable      if,       among    other       things,    the       court

sufficiently      explains       its    reasons      for    imposing      it.       United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                   While

every    sentence      requires        an    adequate       explanation,        when     the

district court imposes a sentence within the Guidelines range,

“the    explanation     need     not    be   elaborate       or   lengthy.”         United

States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010).                                  Our

review of the record leads us to conclude that the district

court provided an adequate explanation of Sowell’s sentence and

therefore did not abuse its discretion in imposing its chosen

sentence.

               In accordance with Anders, we have examined Sowell’s

pro se claims and the entire record for potentially meritorious

                                             3
issues and have found none.               We affirm the judgment of the

district court.       This court requires that counsel inform Sowell,

in writing, of his right to petition the Supreme Court of the

petition be filed, but counsel believes that such a petition

would     be    frivolous,     then   counsel      may   move    to   withdraw.

Counsel’s motion must state that a copy thereof was served on

Sowell.        We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in   the    materials

before    the    court   and   argument    would   not   aid    the   decisional

process.


                                                                        AFFIRMED




                                       4